                                                                                 FILED
                                                                              IN CLERK'S OFFICE
                                                                          US DISTRICT COURT E.D.N.Y
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                             ★      JAN 2 1 2020      *

UNITED STATES OF AMERICA                                                  BRGv. .\Li N OFFICE


             - against                                         ORDER

                                                               l:I8-CR-00609-RJD-I0

ANTHONY ZOTTOLA,SR.

                               Defendant.



DEARIE, District Judge:

        Mr. Zottola's bail application is denied. The Court does not doubt the sincerity of the

available suretors and acknowledges that their commitments would to some degree discourage

the Defendant from violating the conditions of his release. Nevertheless, given the full range of

circumstances and applying the statutory factors, the suretors' well-meaning gestures oftrust and

support, even with the significant bail conditions, do not satisfy the Court that release is

appropriate. The charges and potential sanctions could not be more serious and disturbing and

coupled with the statutory presumption compel the finding that Mr. Zottola is a flight risk and a

danger to the community.


SO ORDERED.


Dated: Brooklyn, New York
       January 1- ^ 2020                              s/ RJD


                                                      RAYMOND J. DEARIE
                                                      United States District Judge
